NUMBER 13-22-00269-CR

                            COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG


CHRISTINA MARIE DOWNUM,                                                   Appellant,

                                              v.

THE STATE OF TEXAS,                                                        Appellee.


                    On appeal from the 36th District Court
                       of San Patricio County, Texas.


                         MEMORANDUM OPINION

  Before Chief Justice Contreras and Justices Longoria and Tijerina
          Memorandum Opinion by Chief Justice Contreras

      Appellant Christina Marie Downum attempts to appeal an order of deferred

adjudication community supervision for the offense of assault on a public servant. See

TEX. PENAL CODE ANN. § 22.01(b)(1). The trial court deferred adjudication on March 15,

2022, and appellant filed her notice of appeal on June 9, 2022. On June 13, 2022, the

Clerk of this Court notified appellant that it appeared that the appeal had not been not
timely perfected and advised appellant that the appeal would be dismissed if the defect

was not corrected within ten days from the date of receipt of the Court’s directive. See

TEX. R. APP. P. 37.1. Appellant did not respond to the Clerk’s notice, request an extension

of time to respond, or correct the defect.

       In a criminal case, the defendant must file a notice of appeal within thirty days after

the day sentence is imposed or suspended in open court, or after the day the trial court

enters an appealable order. See id. R. 26.2(a)(1). If the defendant timely files a motion

for new trial, the notice of appeal must be filed within ninety days after the day sentence

is imposed or suspended in open court. See id. R. 26.2(a)(2). The defendant may obtain

an extension of time to file the notice of appeal if, within fifteen days after the deadline for

filing the notice of appeal, the defendant files the notice of appeal in the trial court and

files a motion complying with the Texas Rules of Appellate Procedure in the appellate

court. See id. R. 26.3; see also id. R. 10.5. Thus, a late notice of appeal may be

considered timely if (1) it is filed within fifteen days of the last day allowed for filing, (2) a

motion for extension of time is filed in the court of appeals within fifteen days of the last

day allowed for filing the notice of appeal, and (3) the court of appeals grants the motion

for extension of time. See Olivo, 918 S.W.3d at 522. Here, appellant did not file a motion

for new trial or a motion for extension of time to file the notice of appeal. See TEX. R. APP.

P. 26.2(a)(2), 26.3. Therefore, her notice of appeal was due by April 14, 2022, but was

not filed until June 9, 2022. See id. R. 26.2(a)(1).

       This Court’s appellate jurisdiction in a criminal case is invoked by a timely filed

notice of appeal. Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996). Absent a


                                                2
timely filed notice of appeal, a court of appeals does not have jurisdiction to address the

merits of the appeal and can take no action other than to dismiss the appeal for want of

jurisdiction. Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998).

       The Court, having examined and fully considered the documents on file and the

applicable law, is of the opinion that the notice of appeal was not timely filed, and we thus

lack jurisdiction over the appeal. See Slaton, 981 S.W.2d 208; Olivo, 918 S.W.2d at 522;

see also Ater v. Eighth Ct. of Apps., 802 S.W.2d 241, 242–43 (Tex. Crim. App. 1991)

(orig. proceeding) (explaining that out-of-time appeals are governed by post-conviction

writs of habeas corpus). We further note that, even if appellant had timely appealed, the

trial court’s certification states that this “is a plea-bargain case, and the defendant has NO

right of appeal.” See TEX. R. APP. P. 25.2(a)(2). We dismiss this appeal for lack of

jurisdiction.

                                                                 DORI CONTRERAS
                                                                 Chief Justice

Do not publish.
TEX. R. APP. P. 47.2 (b).

Delivered and filed on the
11th day of August, 2022.




                                              3